DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the RCE and Amendment submitted on 5/16/2022.  Claims 1-2, 4-8 and 11-13 are pending for examination. Claims 1, 12, and 13 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 5/16/2022 has been entered.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with J. Warren Lytle, Jr. (Registration No. 39,283) on May 20, 2022.
The application claims have been amended as follows.
Please amend the following Claim 13 as follows:

13. (Currently Amended)  A non-transitory computer-readable recording medium storing thereon a program that when executed by a computer performs 
obtaining time series data measured in a system that is to be analyzed,
calculating a transition of an abnormality degree representing an overall abnormality degree of the system that is to be analyzed, using a predictive model generated so that, with 2 or more time series data items as input, values representing a relationship between said 2 or more time series data items are outputted, and the time series data items; 
receiving specification of a learning interval that is a part of the time series data from a user and setting the learning interval according to the specification for selecting and presenting time series data items; and 
selecting and presenting time series data items as a representative index indicating change similar to transition of overall abnormality degree of the system that is to be analyzed, from among said time series data items.

Allowable Subject Matter
Claims 1-2, 4-8 and 11-13 are allowed.

Reasons for Allowance 
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
As to independent Claims 1 and 12-13, these claims contain allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1.  A system analysis support device, comprising: 
a memory storing a program including instructions, and 
a processor configured to execute the instructions, that when executed performs: 
obtaining time series data measured in a system that is to be analyzed,
calculating a transition of an abnormality degree representing an overall abnormality degree of the system that is to be analyzed, using a predictive model generated so that, with 2 or more time series data items as input, values representing a relationship between said 2 or more time series data items are outputted, and the time series data items;
receiving specification of a learning interval that is a part of the time series data from a user and setting the learning interval according to the specification for selecting and presenting time series data items; and
selecting and presenting time series data items as a representative index indicating change similar to transition of overall abnormality degree of the system that is to be analyzed, from among said time series data items.

12.  A system analysis support method, performed by a computer, comprising: 
obtaining time series data measured in a system that is to be analyzed, 
calculating a transition of an abnormality degree representing an overall abnormality degree of the system that is to be analyzed, using a predictive model generated so that, with 2 or more time series data items as input, values representing a relationship between said 2 or more time series data items are outputted, and the time series data items; 
receiving specification of a learning interval that is a part of the time series data from a user and setting the learning interval according to the specification for selecting and presenting time series data items; and 
selecting and presenting time series data items as a representative index indicating change similar to transition of overall abnormality degree of the system that is to be analyzed, from among said time series data items. 

13.  A non-transitory computer-readable recording medium storing thereon a program that when executed by a computer performs a method comprising: 
obtaining time series data measured in a system that is to be analyzed,
calculating a transition of an abnormality degree representing an overall abnormality degree of the system that is to be analyzed, using a predictive model generated so that, with 2 or more time series data items as input, values representing a relationship between said 2 or more time series data items are outputted, and the time series data items; 
receiving specification of a learning interval that is a part of the time series data from a user and setting the learning interval according to the specification for selecting and presenting time series data items; and 
selecting and presenting time series data items as a representative index indicating change similar to transition of overall abnormality degree of the system that is to be analyzed, from among said time series data items.

The elements of independent Claims 1 and 12-13 given above in italics were neither found through a search of the prior art nor considered obvious by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Tasaki (U.S. Patent No. 10,521,193 B2) teaches a monitoring system including an operation results acquisition unit that acquires time series data of each of a plurality of indexes that indicate operation results of a monitoring target; an overall index generation unit that produces time series data of an overall index by combining a plurality of index values at a same time point based on the time series data of each of the plurality of indexes; and a change point detection unit that analyzes the time series data of the overall index, and detects a point where a significant change appears in the overall index values, as a change point in a status of the monitoring target.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INDRANIL CHOWDHURY/Examiner, Art Unit 2114          

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114